Citation Nr: 0808481	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right acromioclavicular separation. 

2.  Entitlement to an evaluation in excess of 20 percent for 
left acromioclavicular separation. 

3.  Entitlement to an initial evaluation in excess of 
10 percent for instability of the right knee.

4.  Entitlement to an initial evaluation in excess of 
10 percent for arthritis of the right knee.

5.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to initial evaluations in excess of 
10 percent for instability of the right knee and arthritis of 
the right knee and a total rating for compensation based upon 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right acromioclavicular separation is not manifested by 
limitation of the right arm to midway between the side and 
shoulder level.

2.  Left acromioclavicular separation is not manifested by 
limitation of the left arm to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right acromioclavicular separation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for left acromioclavicular separation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a claim for increase, section 5103(a) requires that the 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

In this case, the veteran was sent a notification letter in 
January 2004, which is prior to initial consideration of the 
claims and which informed him he could submit evidence 
showing that his service-connected shoulders had increased in 
severity.  He was told that such evidence may be from a 
doctor, but could also be from individuals who are able to 
describe from their knowledge and personal observations in 
what manner the veteran's disability had become worse.  VA 
noted that the veteran could submit a statement describing 
his symptoms, their frequency and severity, and another 
additional disablement caused by his disability.  The veteran 
was not told to submit evidence about the effect that 
worsening had on his employment and daily life and was not 
told that should an increase in disability be found a 
disability rating will be determined by applying relevant 
diagnostic codes.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
slip op. at 12 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication of these 
claims.  Regarding both notice to submit evidence about the 
effect that worsening has on his employment and daily life 
and that should an increase in disability be found a 
disability rating will be determined by applying relevant 
diagnostic codes, the Board finds that the veteran has actual 
knowledge of these elements.  The veteran is clearly aware 
that in order to establish a higher evaluation, he needs to 
show that his disability is worse, as he made that allegation 
when seeking an increased rating.  Additionally, in the March 
2004 rating decision on appeal, the veteran was awarded 
increased ratings for both the right and left shoulders.  
This means the veteran was successful in establishing that 
his disabilities had worsened.  Further, the veteran has 
consistently argued in detail that because of his shoulder 
disabilities (and other service-connected disabilities), he 
can no longer work as a sandblaster and mason and that he has 
trouble with daily activities.  This shows the veteran 
understands that he must demonstrate the effect that 
worsening has on his employment and daily life.  Therefore, 
the veteran cannot be prejudiced by the RO's failure to 
inform him of the specific evidence needed to establish a 
higher evaluation.

The veteran has been provided with the criteria needed for 
the next higher evaluation in the March 2004 rating decision 
and the September 2005 statement of the case.  All of the 
above shows that any notice error in the January 2004 letter 
did not affect the essential fairness of the adjudication of 
these claims. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claims for increase.  VA 
obtained VA clinical records dated from 2002 to 2007 are in 
the claims file.  The veteran has submitted VA clinical 
records (and has waived initial consideration of these 
records by the agency of original jurisdiction) and some 
private records (the private records have been reviewed by 
the agency of original jurisdiction).  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Service connection for right acromioclavicular separation and 
left acromioclavicular separation was granted in a January 
1971 rating decision and assigned 10 percent evaluations for 
each upper extremity.  Following the veteran's current claims 
for increase, the RO awarded 20 percent evaluations for each 
upper extremity in a March 2004 rating decision.  The veteran 
asserts that his right and left shoulders are worse than the 
current 20 percent evaluations contemplate.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern, but staged ratings may be applied for 
different periods of time during the appeal period.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board notes that the veteran's right arm is his dominant 
or "major" arm.  See 38 C.F.R. § 4.69 (2007).

The normal range of motion for shoulder flexion is from 
0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate I (2007).  
Normal range of motion for shoulder abduction is from 
0 degrees to 180 degrees.  Id.  

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for both the major and minor arms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2007).  When motion is 
possible only to midway between the side and shoulder level, 
a 30 percent evaluation is warranted for the major arm, while 
a 20 percent evaluation is warranted for the minor arm.  Id.  
When motion is possible only to 25 degrees from the side, a 
40 percent evaluation is warranted for the major arm and a 
30 percent is warranted for the minor arm.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of increased ratings for the right and left shoulder 
disabilities.  Cumulatively, the evidence establishes that 
the veteran's has limitation of abduction of between 
70 degrees and 150 degrees in the major arm and has 
limitation of abduction of between 75 degrees and 140 degrees 
in the minor arm.  For example, in April 2003, abduction for 
both upper extremities was to 90 degrees.  In October 2004, 
abduction in the right arm was to approximately 70 degrees.  
In January 2005, abduction was to 150 degrees and in right 
arm and to 140 degrees in the left arm.  Flexion was to 
70 degrees in the right arm and to 80 degrees in the left 
arm.  In March 2005, abduction was to 150 degrees in the 
right arm and to 110 degrees in the left arm.  In March 2007, 
abduction was 90 degrees in the right arm and 75 degrees in 
the left arm.  Such ranges of motion establish that the right 
acromioclavicular separation and left acromioclavicular 
separation are no more than 20 percent disabling, even taking 
the major arm into consideration.  

In order to warrant the next higher evaluation for the major 
arm, the veteran's limitation of motion of the right arm 
would need to be midway between the side and shoulder level, 
which is approximately 45 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board is aware 
that the abduction of the right arm to 70 degrees is less 
than shoulder level, which would appear to warrant a higher 
evaluation; however, that is the only report where the 
veteran's abduction was less than at shoulder level.  Such 
does not establish that the next higher evaluation is 
warranted, when the majority of clinical findings show that 
abduction is, at a minimum, to 90 degrees.  

In order to warrant the next higher evaluation for the minor 
arm, the veteran's limitation of motion of the left arm would 
need to be to 25 degrees from the side, as midway between the 
side and shoulder level also warrants a 20 percent 
evaluation.  See id.  The veteran's abduction has been, at 
worst, 75 degrees.  The preponderance of the evidence is 
against a finding that he warrants a 30 percent evaluation.  

The Board has also considered the criteria under Diagnostic 
Codes 5200 and 5202; however, the evidence has not shown that 
either shoulder is ankylosed, that the veteran has a flail 
shoulder, that there is nonunion or fibrous union of the 
humerus, that there is any recurrent dislocation of the 
humerus at the scapulohumeral joint or malunion of the 
humerus, which would warrant an increased rating under those 
Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
There is no question that the veteran has pain in both 
shoulders, which is demonstrated in examinations and the 
veteran's lack of full range of motion in both upper 
extremities.  In the April 2003 VA examination report, the 
examiner noted that the examination was remarkable only for 
"lack of effort."  The examiner noted the veteran had 
degenerative joint disease in both shoulders.  In October 
2004, the examiner stated that the pain could be reproduced 
when the anterior surface was palpated.  In the March 2005 
private record, the examiner stated the veteran's weakness 
was mild to moderate.  In the March 2005 VA treatment record, 
the examiner stated the veteran had "significant" weakness 
at 90 degrees of abduction.  In March 2007, the examiner 
noted there was pain in both shoulders but no tenderness to 
palpation of the acromioclavicular joints.  Such findings 
would not establish that the veteran warrants evaluations in 
excess of 20 percent for both shoulders, as there is no 
evidence that the veteran's limitation of abduction in the 
right and left arms are to 45 degrees and 25 degrees from the 
side, respectively, on a functional basis.  

The Board has taken the veteran's contentions into 
consideration.  He alleged that his right and left shoulders 
were worse when he filed his claim for increase in August 
2003, and he was awarded increased evaluations for both upper 
extremities.  To the extent that he has argued he warrants 
evaluations higher than 20 percent, the Board finds that the 
clinical findings do not support his assertions.  The 
preponderance of the evidence is against his claims for 
increased evaluations for both upper extremities, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  The overall disability picture with 
respect to the service-connected right acromioclavicular 
separation and left acromioclavicular separation does not 
show any significant impairment beyond that contemplated in 
the 20 percent ratings.  Under the circumstances, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for right 
acromioclavicular separation is denied.

An evaluation in excess of 20 percent for left 
acromioclavicular separation is denied.


REMAND

The Board finds that a remand is necessary to determine the 
current level of severity of the right knee disabilities.  In 
a March 2007 VA clinical record, it shows a finding that the 
veteran had "full range of motion" in the right knee.  The 
examiner noted there was laxity of the posterior cruciate 
ligament, and that clinically, he felt there was a suspicion 
of a complete tear of the posterior cruciate ligament.  He 
stated the veteran would be seen in four weeks "so that he 
may have time to get his social affairs in order and 
hopefully would be able to proceed with total right knee 
replacement."  

The veteran currently has a 10 percent evaluation for 
arthritis and limitation of motion of the right knee and a 
10 percent evaluation for instability.  This combines to a 
20 percent evaluation for the right knee, see 38 C.F.R. 
§ 4.25 (2007).  However, based upon the March 2007 clinical 
findings, to include the notation of a "complete" tear and 
the veteran possibly being a candidate for right knee 
replacement surgery, it appears that the veteran's right knee 
may be worse than the current 10 percent evaluations 
contemplate.  The Board finds that a new examination is 
necessary to determine the current level of severity of 
arthritis and instability.

Because these two issues are being remanded, the Board must 
hold the claim for entitlement to a total rating for 
compensation based upon individual unemployability in 
abeyance, is it is inextricably intertwined with the claims 
for increase.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
letter that complies with the holding in 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) in 
connection with his claims for an 
increased evaluation for arthritis of the 
right knee and instability of the right 
knee.  

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the level of severity of the service-
connected arthritis of the right knee and 
instability of the right knee.  Range of 
motion of the knee should be reported.  
The examiner should also provide an 
opinion concerning the degree of severity 
of instability.  The examiner should 
render an opinion as to whether either 
the veteran's right knee causes weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy.  The 
examiner is asked to take into 
consideration the veteran's service-
connected disabilities involving the 
right and left shoulders, the right knee, 
and the fungus infection of the right 
foot and state whether, in the examiner's 
opinion, the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of the service-
connected disabilities.  A complete 
rationale for any opinion should be 
included in the report, to include the 
use of medical principles and evidence in 
the claims file.

3.  Thereafter, the RO/AMC should 
readjudicate the claims of (i) 
entitlement to an initial evaluation in 
excess of 10 percent for arthritis of the 
right knee, (ii) entitlement to an 
initial evaluation in excess of 
10 percent for instability of the right 
knee, and (iii) entitlement to a total 
rating for compensation based upon 
individual unemployability due to 
service-connected disabilities.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the case returned to the 
Board after a period of time for comment, 
in accordance with applicable procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


